Proceeding pursuant to Executive Law § 298 to review an order of the State Division of Human Rights, dated December 23,1983, which determined that there was no probable cause to believe that respondent had engaged in an unlawful discriminatory practice.
Proceeding dismissed, without costs or disbursements.
Petitioner failed to seek judicial review within 60 days of the effective date of Laws of 1984 (ch 83) as required. Consequently, the petition must be dismissed (Alecsandrescu v Board of Educ., 63 AD2d 955). Were we to have considered this proceeding on its merits, we would have dismissed it because petitioner failed to make out a prima facie case of retaliation based upon substantial evidence. Mollen, P. J., Rubin, Lawrence and Kunzeman, JJ., concur.